Citation Nr: 0329070	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-08 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
leg resulting from surgery performed at a VA facility in 
February 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 12, 1980, 
to July 17, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

By a June 2003 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  By a January 1999 rating action, the RO denied the 
appellant's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
leg resulting from surgery performed at a VA facility in 
February 1998.  The appellant was provided notice of the 
decision and of his appellate rights.  He did not file a 
notice of disagreement.  

2.  In January 2000, the appellant requested that his claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the left leg resulting 
from surgery performed at a VA facility in February 1998, be 
reopened.  

3.  Evidence received since the January 1999 denial is not so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim for compensation 
under 38 U.S.C.A. § 1151.  


CONCLUSIONS OF LAW

1.  The January 1999 rating decision, which denied the 
appellant's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability of the left 
leg resulting from surgery performed at a VA facility in 
February 1998, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received since the January 1999 denial is 
not new and material; the claim is not reopened.  38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In pertinent part, section 1151 provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[ ]connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable. . .  

38 U.S.C.A. § 1151 (effective for claims filed on or after 
October 1, 1997).  

The appellant's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for disability of the 
left leg resulting from surgery performed at a VA facility in 
February 1998 was denied by way of a rating decision dated in 
January 1999.  Notice of the denial was provided in February 
1999.  The appellant did not submit a Notice of Disagreement, 
and the decision consequently became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  As a result, the underlying claim 
under § 1151 may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's claim to reopen was filed in January 
2000).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence available to the RO when the 
January 1999 determination was made included inpatient and 
outpatient treatment records from the Dorn Veterans' 
Hospital, dated from March 1997 to March 1998, and a letter 
from the appellant to the RO, received by the RO in January 
1999.  

The treatment records from the Dorn Veterans' Hospital, from 
March 1997 to March 1998, show that in June 1997, the 
appellant had x-rays taken of his left knee and femur.  The 
x-rays were interpreted as showing a metallic plate and 
multiple screws transfixing an old fracture at the distal 
metaphysis of the left femur and also at the left patella.  
There was some wire around the left patella, but there were 
several breaks within the wire.  An old gunshot wound was 
identified, and degenerative changes were also present at the 
left knee.  It was noted that the above findings were 
unchanged from the previous examination conducted in April 
1996.  The records also reflect that in December 1997, x-rays 
were taken of the appellant's left knee.  The x-rays were 
interpreted as showing an old gunshot wound with old healed 
fractures and internal fixation at the distal aspect of the 
left femur and the left patella.  There were numerous 
residual bullet fragments at the anterior aspect of the left 
knee.  There were prominent degenerative changes at the knee, 
including what appeared to be calcified intra-articular loose 
bodies.  

The medical records from the Dorn Veterans' Hospital include 
a Discharge Summary.  The Discharge Summary reflects that the 
appellant was hospitalized from February 3, to February 5, 
1998, and that while he was hospitalized, he underwent 
hardware removal from the left knee.  Upon hospitalization, 
it was noted that the appellant was status-post a fall, in 
1994 which had left him with a distal femur fracture.  The 
appellant's fracture was treated at that time with an open 
reduction and internal fixation, with "DCS" and cannulated 
screws at Richland Memorial Hospital.  According to the 
Discharge Summary, the appellant was complaining of 
persistent pain in his left leg and knee, and also 
complaining of arthritic-type symptoms.  Upon physical 
examination, there was crepitus.  Range of motion was from 
zero to 110 degrees of flexion.  Otherwise, the appellant was 
neurovascularly intact.  A review of radiographs showed 
retained hardware with "DCS" and 12-hole side plate system.  
The second to most proximal screw had fractured.  Otherwise, 
all other hardware appeared to be intact, including a patella 
wire.  It was noted that prior to surgery, the appellant was 
counseled about the lack of benefit from the removal of 
hardware.  However, the appellant indicated that he wished to 
continue and proceed with the procedure.  Upon the 
appellant's discharge from the hospital, he was diagnosed 
with painful hardware of the left knee.  

The medical records from the Dorn Veterans' Hospital further 
reflect that on February 3, 1998, x-rays were taken of the 
appellant's left knee.  The x-rays were interpreted as 
showing that there had been interval removal of the screw and 
plate fixation device traversing the remote fracture of the 
distal left femur.  A single surgical screw remained in place 
in the lower shaft.  Surgical wires traversed the patella.  
Multiple small metallic fragments were present, and there was 
marked bony deformity present, which could have been 
postoperative.  The conclusion was postoperative change in 
the distal left femur.  No definite complicating feature was 
identified.  

In January 1999, the RO received a letter from the appellant.  
In the letter, the appellant stated that he had a broken 
screw in his left leg, which was a residual of his February 
1998 left knee surgery.  The appellant contended that he was 
in constant pain and that he was worse as a result of the 
surgery.  

Pertinent evidence submitted subsequent to the January 1999 
rating action includes private medical records from the 
Lexington Radiology Associates, dated in December 1997, 
inpatient and outpatient treatment records from the Dorn 
Veterans' Hospital, from February 1998 to February 2003, a 
copy of Palmetto Richland Memorial Hospital Emergency Care 
Aftercare Instructions, dated in May 2001, and hearing 
testimony.  

The Lexington Radiology Associates records reflect that in 
December 1997, the appellant had x-rays taken of his left 
knee.  The x-rays were interpreted as showing an old fracture 
of the distal femur transfixed by multiple orthopedic screws 
and fixation devices.  There was a large amount of callous 
formation.  The joint space was narrowed slightly medially.  
There were hypertrophic spurs on the distal femur.  There 
were surgical wires transfixing an old fracture of the 
patella.  The impression was old traumatic and operative 
changes about the left knee.  There were some degenerative 
changes within the joint.  No acute fracture or abnormality 
was seen.  

A copy of Palmetto Richland Memorial Hospital Emergency 
Center Aftercare Instructions, dated in May 2001, shows that 
at that time, the appellant was treated for complaints of leg 
pain and was prescribed medication.  

In January 2003, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that in approximately 1994, he broke his left leg 
in multiple places, and that 11 screws and two rods were 
placed in his left leg.  (Transcript (T.) at page (pg.) 8).  
The appellant stated that he recovered from the surgery and 
that his left leg healed.  (T. at pages (pgs.) 9 & 10).  He 
indicated that in February 1998, he underwent surgery at Dorn 
Veterans' Hospital in order to have hardware removed from his 
left knee.  (T. at pgs 3 & 11).  The appellant stated that he 
woke up during his surgery and saw that a screw broke off as 
it was being removed.  (T. at pg. 7).  He noted that there 
remained part of a screw imbedded in his left leg.  (T. at 
pg. 11).  According to the appellant, he also developed 
chronic pain in his left knee and leg following the February 
1998 surgery, and also numbness in his feet.  (T. at pgs. 4, 
11, 12).  

In July 2003, the RO received inpatient and outpatient 
treatment records from the Dorn Veterans' Hospital, dated 
from February 1998 to February 2003.  The records include a 
duplicate of the previously submitted Discharge Summary that 
shows that the appellant was hospitalized for two days in 
February 1998 and underwent hardware removal from the left 
leg.  The records also show that following the appellant's 
February 1998 surgery, he underwent physical therapy.  In 
August 1998, it was noted that the appellant reported for 
fitness conditioning and weight control program.  At that 
time, in regard to range of motion of the left knee, flexion 
was to 105 degrees and extension was to minus 8 degrees.  The 
appellant used single fore-arm crutches to support his left 
lower extremity.  He stated that stiffness and pain had 
decreased since the hardware removal and that "airdyne 
ergometer" reduced stiffness and increased range of motion.  
It was noted that the appellant was to continue with therapy.  
The records further show that in January 1999, it was noted 
that the appellant was being released from the therapy 
program because it was determined that he had achieved 
maximum program benefit.  At that time, it was reported that 
the appellant was fully independent in activities of daily 
living and ambulation, even though he used a fore-arm crutch 
for support secondary to degenerative joint disease of the 
knees.  It was also noted that the appellant showed 
significant improvement in the areas of stamina, gross 
strength, and functional range of motion of the lower 
extremities.  

According to the Dorn Veterans' Hospital records, in May 
1998, x-rays were taken of the appellant's left knee, and 
were compared with x-rays taken in March 1998.  The x-rays 
were interpreted as showing an orthopedic screw which 
remained present within the distal left femur.  There were 
fractured suture wires associated with the patella that were 
unchanged.  There was extensive metallic fragments scattered 
about the patella and distal femur, which were stable.  The 
extensive deformity and cortical irregularity associated with 
the previous film were also unchanged.  The joint space at 
the femoral tibial joint was irregular but stable.  The 
patella and patellofemoral joint were unchanged.  The 
impression was of degenerative changes at the femoral tibial 
and femoral patellar joint which were stable.  An extensive 
abnormality was noted associated with what appeared to be a 
gunshot wound injury and previous intervention.  The 
possibility of chronic infection was also difficult to 
exclude radiographically, but no interval change was noted.  

The Dorn Veterans' Hospital records further reflect that in 
August 2001, the appellant was treated after complaining of 
pain on the lateral aspect of his distal thigh.  The 
appellant stated that the pain had been present since the 
removal of hardware from his left femur, which resulted in a 
retained screw fragment.  He indicated that the main location 
of his worst pain was in the distal lateral left thigh.  
According to the appellant, he also had pain in both knees, 
his hip, his lower back, his chest wall, and his foot.  Upon 
physical examination, it was noted that the appellant walked 
with a cane and had an antalgic gait.  There was positive 
straight leg raising on the left to 20 degrees.  There was 
positive sacroiliac joint tenderness bilaterally.  The 
diagnoses were the following:  (1) bilateral sacroiliitis, 
and (2) osteoarthritis of the left lower extremity.  

In May 2002, the appellant had x-rays taken of his left knee.  
The x-rays were interpreted as showing marked deformity of 
the distal left femur consistent with a healed fracture with 
orthopedic lucencies present.  A remnant of a pin was seen in 
the distal shaft of the femur.  A cerclage wire around the 
patella was again noted.  The wire was fractured in three 
places.  Multiple tiny metallic fragments were seen around 
the knee joint.  The joint space was mildly narrowed at its 
medial compartment with osteophytosis.  There was no evidence 
of acute fracture or avascular necrosis.  A small density 
projected in the medial compartment region and could have 
possibly represented a loose body.  That was unchanged.  The 
impression was post-traumatic changes as described that 
appeared stable, mild osteoarthritic changes, and a possible 
small loose body that was also stable.  

In the instant case, the appellant contends that during his 
February 1998 surgery, which was performed at Dorn Veterans' 
Hospital, a screw broke off while it was being removed.  The 
appellant maintains that the screw was imbedded in his left 
leg, and that due to the February 1998 left knee surgery, he 
has suffered from chronic pain in his left knee and leg, and 
also numbness in his feet.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Nevertheless, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that a screw 
that was left in his leg during his February 1998 left knee 
surgery, has caused him to suffer from additional disability, 
including chronic pain in his left knee and leg, is not 
competent evidence and cannot constitute competent medical 
evidence sufficient to reopen a claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  In any event, his contentions 
that a screw was left in his leg during his February 1998 
left knee surgery, and that the remaining screw caused him to 
subsequently develop additional disability, are redundant.  
This is the same argument that he made before.  Therefore, it 
may not be considered new and material evidence.  

In regard to the evidence submitted in support of reopening 
the appellant's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for disability of the 
left leg resulting from surgery performed at a VA facility in 
February 1998, the Dorn Veterans' Hospital Discharge Summary, 
which reflects that the appellant was hospitalized for two 
days in February 1998 and underwent hardware removal from the 
left knee, is not "new" in that it was of record at the 
time of the RO's denial in January 1999.  In addition, while 
the remaining outpatient treatment records from the Dorn 
Veterans' Hospital, from February 1998 to February 2003, the 
private medical records from the Lexington Radiology 
Associates, dated in December 1997, and the copy of Palmetto 
Richland Memorial Hospital Emergency Center Aftercare 
Instructions, dated in May 2001, are new in that they were 
not of record at the time of the RO's denial in January 1999, 
this evidence is not so significant that it must be 
considered.  It does not address the specific mater under 
consideration, which is whether the appellant has additional 
disability due to his left knee surgery performed at a VA 
facility in February 1998.  See 38 C.F.R. § 3.156(a) (2001).  
They do not tend to prove a point relative to the 1151 claim 
that was not previously demonstrated.  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the new 
evidence, the Board notes that the private medical records 
from the Lexington Radiology Associates show that in December 
1997, prior to the appellant's February 1998 left knee 
surgery, the appellant had x-rays taken of his left knee.  
Given that the x-rays were taken prior to the February 1998 
left knee surgery, they do not show additional disability due 
to the February 1998 left knee surgery.  

In addition, the Board notes that at the time of the January 
1999 rating action, the evidence of record showed that the 
appellant had complaints of pain in his left leg and knee, 
and that x-rays of his left knee and femur showed an old 
gunshot wound with old healed fractures and internal fixation 
at the distal aspect of the left femur and the left patella, 
with numerous residual fragments at the anterior aspect of 
the left knee, and with degenerative changes of the left 
knee.  Moreover, the evidence of record at the time of the 
January 1999 rating action also showed that following the 
appellant's February 1998 left knee surgery, a single 
surgical screw remained in place in the lower shaft of the 
distal left femur.  Therefore, although the copy of the 
Palmetto Richland Memorial Hospital Emergency Center 
Aftercare Instructions, dated in May 2001, shows that the 
appellant was treated for complaints of leg pain at that 
time, the copy does not show specific additional disability 
of the appellant's left knee and leg due to the appellant's 
February 1998 left knee surgery.  (The appellant had 
complaints of leg pain prior to his February 1998 left knee 
surgery.)  Similarly, in regard to the outpatient treatment 
records from the Dorn Veterans' Hospital, from February 1998 
to February 2003, while the records show treatment for 
complaints of pain in the appellant's left knee and leg, and 
treatment for arthritis of the left knee, the evidence of 
record at the time of the January 1999 rating action showed 
the same thing.  Furthermore, the x-ray reports of the 
appellant's left knee, from the Dorn Veterans' Hospital, 
continue to show that a remnant of a pin was located in the 
distal shaft of the femur, that there were multiple tiny 
metallic fragments around the knee joint, and that there was 
arthritis of the left knee.  This information was already 
known in January 1999.  Therefore, the Board concludes that 
the "new" evidence is not so significant that it must be 
considered in order to fairly address the underlying § 1151 
claim.  It is not material evidence within the meaning of 
38 C.F.R. § 3.156(a) (2001).  The appellant has not submitted 
new and material evidence to reopen his claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for disability of the left leg resulting from surgery 
performed at a VA facility in February 1998.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants.  See 
generally VCAA, §§ 3,4,7; see also Holliday v. Principi, 
14 Vet. App. 280, 284-86 (2001).

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled, as evidenced by the statement 
of the case, issued in September 2001, and a supplemental 
statement of the case, issued in July 2003.  Collectively, 
the above documents informed the appellant of the criteria 
pertaining to his attempt to reopen his § 1151 claim, and the 
need to submit new and material evidence to support his 
claim.  38 U.S.C.A. § 5103(a) (West 2002).  The Board also 
notes that the appellant has been afforded the opportunity to 
present evidence and argument in support of the claim, 
including at a hearing before the undersigned Board member.  
In this regard, the Board observes that the RO has received 
private medical records from the Lexington Radiology 
Associates, dated in December 1997, inpatient and outpatient 
treatment records from the Dorn Veterans' Hospital, from 
February 1998 to February 2003, and a copy of Palmetto 
Richland Memorial Hospital Emergency Care Aftercare 
Instructions, dated in May 2001.  Thus, the Board finds that 
the discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to reopen the claim.  See 38 U.S.C.A. § 5103 (West 
2002).  Additionally, these documents have indicated to the 
appellant what would be required of him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this regard, the Board 
notes that the appellant was notified of the VCAA in a 
September 2001 letter from the RO to the appellant, and in a 
June 2003 remand Board decision.  In addition, the Board 
recognizes that the September 2001 letter requested a 
response by November 2001.  Nevertheless, this letter also 
told the appellant that he had one year in which to submit 
evidence.  38 U.S.C.A. § 5103(b).  The Board notes that more 
than one year has passed since the letter was sent, and as 
such, the appellant's case was not finally decided before the 
one-year period expired.  Moreover, in the instant case, as 
noted above, the appellant has been advised of the evidence 
needed to substantiate his claim.  Thus, the Board finds that 
the appellant has had more than ample time to submit 
additional evidence.  It is the conclusion of the Board that 
VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The VCAA recognizes this. 38 U.S.C.A. § 5103A(f) 
(West 2002).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
received, further action is not necessary.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for disability of 
the left leg resulting from surgery performed at a VA 
facility in February 1998 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



